Exhibit Patriot Scientific Increases Stake in Talis Data Systems CARLSBAD, Calif.(BUSINESS WIRE)Patriot Scientific (OTCBB: PTSC - News) today announced that it has increased its ownership, from 15 to more than 41 percent, in Talis Data Systems, LLC, San Diego, a company that produces multi-domain computer and network security products for government, military and enterprise customers. In addition to a cash investment of $700,000, Patriot Scientific has acquired the shares of Talis Data previously held by SSDI, a company which makes secure networking applications and bought out certain minority shareholders of Talis.
